
	
		II
		Calendar No. 22
		112th CONGRESS
		1st Session
		S. 222
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Whitehouse (for
			 himself, Mr. Blumenthal, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		
			March 31, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To limit investor and homeowner losses in foreclosures,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Limiting Investor and Homeowner
			 Loss in Foreclosure Act of 2010.
		2.Loss mitigation
			 programs
			(a)In
			 generalSection 105 of title
			 11, United States Code, is amended by adding at the end the following:
				
					(e)Without limiting
				the court’s authority under subsection (d) or under any other statute or rule,
				the court, by local rule or order, may establish and maintain a loss mitigation
				program for the consideration and negotiation of consensual alternatives to
				avoid foreclosure between an individual debtor and the holder of a claim
				secured by a security interest in real property that is the debtor’s principal
				residence.
					.
			(b)Conforming
			 amendmentSection 362(e) of title 11, United States Code, is
			 amended by adding at the end the following:
				
					(3)If the party in interest requesting
				relief from the stay under subsection (d) of this section participates in a
				loss mitigation program maintained pursuant to section 105(e) of this title,
				the time periods specified in paragraphs (1) and (2) of this subsection shall
				be tolled during the time period commencing on the date on which such
				participation began and ending on the date on which notice of such termination
				is filed and served on the
				debtor.
					.
			
	
		March 31, 2011
		Reported without amendment
	
